Exhibit 10.1

Execution Version

INCREMENTAL COMMITMENT AGREEMENT

This INCREMENTAL COMMITMENT AGREEMENT, dated as of May 10, 2011 (this
“Incremental Agreement”), by and among METROPCS WIRELESS, INC., a Delaware
corporation (the “Borrower”), the Guarantors, the financial institutions
signatory hereto (the “Incremental Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity and together with its
successors in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC, as joint lead arrangers and
joint book-running managers, the Administrative Agent and Wells Fargo Bank, N.A.
as syndication agent, entered into that certain Amendment and Restatement
Agreement, dated as of March 17, 2011 (the “2011 Amendment Agreement”), and
agreed to, among other things, amend and restate the Second Amended and Restated
Credit Agreement, dated as of July 16, 2010, in its entirety to be in the form
of that certain Third Amended and Restated Credit Agreement, dated as of
March 17, 2011 (the “2011 Credit Agreement”), which is attached to the 2011
Amendment Agreement;

WHEREAS, subject to the terms and conditions of the 2011 Credit Agreement, and
pursuant to Section 2.4 therein, the Borrower has requested that the Incremental
Term Lenders make additional term loans to the Borrower in an aggregate
principal amount of $1,000,000,000 on terms identical to the Tranche B-3 Term
Loans (the “Incremental Term Loans”) by entering into (i) this Incremental
Agreement, executed by the Loan Parties, the Incremental Lenders agreeing to
provide such Incremental Term Loans and the Administrative Agent and (ii) such
other documents as are necessary to effect such Incremental Term Loans; and

WHEREAS, all Incremental Term Loans borrowed hereunder, and subject to the terms
and conditions herein, shall be deemed Tranche B-3 Term Loans (such term and
each other capitalized term used but not defined herein have the meaning
assigned to such terms in the 2011 Credit Agreement) for all purposes of the
2011 Credit Agreement.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto, intending to be legally bound,
hereby agree as follows:

SECTION 1. Incremental Term Loans. Each Incremental Lender hereby commits to
lend to the Borrower the amount of Incremental Term Loans as set forth opposite
its name on Schedule I annexed hereto (such amount, the “Incremental Term Loan
Commitment” of such Incremental Lender, which for purposes of the 2011 Credit
Agreement shall be an Incremental Commitment), on the terms and conditions set
forth herein.

SECTION 2. Intentionally Omitted.



--------------------------------------------------------------------------------

SECTION 3. Proposed Borrowing. Pursuant to this Incremental Agreement, the
Borrower requests to borrow Incremental Term Loans from the Incremental Lenders
as follows (the “Proposed Borrowing”):

(a) The date of the Proposed Borrowing shall be: May 10, 2011. The Incremental
Term Loans will be drawn on the Incremental Effective Date and any undrawn
Incremental Term Loan Commitments (to be reduced pro rata by any amounts not set
forth in clause (b) below) will expire immediately after the Incremental
Effective Date;

(b) The amount of the Proposed Borrowing is $1,000,000,000;

(c) The Proposed Borrowing shall bear the same Applicable Margin and maturity
date as the Tranche B-3 Term Loans, pursuant to the 2011 Credit Agreement;

(d) The Incremental Term Loans that are Eurodollar Loans (as defined in the 2011
Credit Agreement), to the extent that such Incremental Term Loans are used to
prepay Tranche B-1 Term Loans (as defined in the 2011 Credit Agreement), will
have initial Interest Periods (as defined in the 2011 Credit Agreement) ending
on the same dates as the Interest Periods applicable to the prepaid Tranche B-1
Term Loans at the time immediately prior to the Incremental Effective Date. The
Incremental Term Loans shall be repaid in consecutive equal quarterly
installments of $2,500,000.00 on the last day of each fiscal quarter commencing
on June 30, 2011, with the remainder due on the Tranche B-3 Term Loan Maturity
Date and each such installment being subject to any reduction pursuant to
Section 4.2(c) of the Credit Agreement; and

(e) The proceeds of the Incremental Term Loans will be used to prepay in full,
and in cash, all outstanding Tranche B-1 Term Loans outstanding on the
Incremental Effective Date and any remaining proceeds will thereafter be used
for the general corporate purposes of the Borrower. Execution of this
Incremental Agreement by the Borrower shall serve as notice of the full
prepayment of the Tranche B-1 Term Loans on the Incremental Effective Date.

SECTION 4. Payments and Prepayments. The Borrower shall make principal payments
on the Incremental Term Loans in installments in accordance with Section 2.3 of
the 2011 Credit Agreement, with any remainder (including any accrued and unpaid
interest) payable on the Tranche B-3 Term Loan Maturity Date. Scheduled
installments of principal of the Incremental Term Loans shall be reduced pro
rata in connection with any voluntary or mandatory prepayments of the Tranche
B-3 Term Loans in accordance with Sections 4.1 and 4.2 of the 2011 Credit
Agreement, respectively.

SECTION 5. Pro Rata Adjustment of Borrowings; Funding of the Proposed Borrowing.
The Administrative Agent shall take any and all actions as may be reasonably
necessary to ensure that, upon the consummation of the borrowing of the
Incremental Term Loans hereunder, all such Incremental Term Loans are included
in each Borrowing of outstanding Tranche B-3 Term Loans on a pro rata basis. The
Borrower shall give the Administrative Agent notice (which notice must be
received by the Administrative Agent

 

2



--------------------------------------------------------------------------------

prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated Incremental Effective Date) requesting that the Incremental Lenders
make the Proposed Borrowing on the Incremental Effective Date. Upon receipt of
such notice the Administrative Agent shall promptly notify each Incremental
Lender thereof. Not later than 10:00 A.M., New York City time on the Incremental
Effective Date, each Incremental Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Incremental Term Loan Commitment of such Incremental Lender.
Subject to the terms of Section 7 of this Incremental Agreement, the
Administrative Agent shall promptly make available to the Borrower on the
Incremental Effective Date, by wire transfer of immediately available funds to a
bank account designated in writing by the Borrower, the aggregate of the amounts
made available to the Administrative Agent by the Incremental Lenders, in
immediately available funds.

SECTION 6. Incremental Lenders. Each Incremental Lender that is not a party to
the 2011 Credit Agreement acknowledges and agrees that upon its execution of
this Incremental Agreement, the making of the Incremental Term Loans and the
occurrence of the Incremental Effective Date, that such Incremental Lender shall
become a party to the 2011 Credit Agreement, shall become a “Lender” under, and
for all purposes of, the 2011 Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of, and shall have all rights of, a Lender thereunder.

SECTION 7. Conditions to Lending and Effectiveness of Incremental Agreement. The
effectiveness of this Incremental Agreement and the obligations of each
Incremental Lender to make a Tranche B-3 Term Loan in the amount of its
Incremental Term Loan Commitment pursuant to this Incremental Agreement are
subject to the satisfaction of the following conditions (or, other than with
respect to the conditions to effectiveness that are required under the terms of
the 2011 Credit Agreement prior to the effectiveness of this Incremental
Agreement, waived by the Administrative Agent) (the date on which such
conditions are satisfied or waived, the “Incremental Effective Date”):

(a) This Incremental Agreement shall have been duly executed and delivered by
the Loan Parties, such Incremental Lender and the Administrative Agent, and a
reaffirmation agreement substantially in the form of Exhibit A hereto (the
“Reaffirmation Agreement”) shall have been duly executed and delivered by each
Guarantor;

(b) At the time of, and immediately after, the making of the Incremental Term
Loans, no Default or Event of Default shall have occurred and be continuing, and
the Administrative Agent shall have received a certificate executed by an
Authorized Officer of the Borrower to that effect;

(c) The representations and warranties of the Borrower and each other Loan Party
contained in Section 5 of the 2011 Credit Agreement or any other Loan Document
are true and correct in all material respects; provided, that to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further, that, any

 

3



--------------------------------------------------------------------------------

representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates, and the Administrative Agent shall have received a
certificate executed by an Authorized Officer of the Borrower to that effect;

(d) The Administrative Agent shall have received a certificate duly executed by
the chief financial officer of the Borrower, certifying that at the time of and
immediately after giving effect to the Incremental Term Loans, pursuant to
Section 2.4 of the 2011 Credit Agreement, the Consolidated Senior Secured
Leverage Ratio for the Borrower’s most recently ended four full Fiscal Quarters
for which internal financial statements are available immediately preceding the
date hereof shall be less than or equal to 3.0 to 1.0;

(e) The Administrative Agent shall have received a favorable written legal
opinion of Baker Botts LLP, counsel to the Loan Parties, dated as of the
Incremental Effective Date, together with board resolutions and other closing
certificates and documentation reasonably requested by the Administrative Agent
relating to this Incremental Agreement, all in form and substance reasonably
acceptable to the Administrative Agent; and

(f) The Administrative Agent shall have received from the Borrower payment in
immediately available funds of all costs, expenses, accrued and unpaid fees and
other amounts then due and owing to it pursuant to the Loan Documents (including
fees and expenses of counsel) as of the Incremental Effective Date.

SECTION 8. Effect of Incremental Agreement.

(a) Except as expressly set forth herein or in the 2011 Credit Agreement, this
Incremental Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the 2011 Credit Agreement or any other
Loan Document. Nothing herein shall be deemed to entitle the Borrower or any
other person to a future consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the 2011 Credit Agreement or any other Loan Document in
similar or different circumstances. Except as otherwise agreed herein, the Loan
Documents (including any exhibits, schedules and annexes thereto) shall remain
in full force and effect and are hereby ratified and confirmed.

(b) Each Guarantor listed on the signature pages hereto hereby acknowledges and
agrees that any of the guaranty and Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable against it and shall not
be impaired or limited by the execution or effectiveness of this Incremental
Agreement, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and shall execute and deliver to the Administrative Agent a
Reaffirmation Agreement.

 

4



--------------------------------------------------------------------------------

(c) This Incremental Agreement shall constitute an Incremental Commitment
Agreement and a Loan Document for all purposes of the 2011 Credit Agreement and
shall be administered and construed pursuant to the terms of the 2011 Credit
Agreement.

SECTION 9. Non-Reliance on Agents. Each Incremental Lender (i) confirms that it
has received a copy of the 2011 Credit Agreement, this Incremental Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate, reasonable, desirable, convenient or necessary to make its own
credit analysis and decision to enter into this Incremental Agreement;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the 2011 Credit
Agreement; (iii) appoints and authorizes the Administrative Agent and the
Syndication Agent to take such action as agent on its behalf and to exercise
such powers under the 2011 Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent and Syndication Agent, as the case may be,
by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the 2011 Credit Agreement are required
to be performed by it as a Lender.

SECTION 10. Eligible Assignee. By its execution of this Incremental Agreement,
each Incremental Lender represents and warrants that it is eligible to hold
Commitments and Loans pursuant to the 2011 Credit Agreement.

SECTION 11. Notice. For purposes of the 2011 Credit Agreement, the initial
notice address of each Incremental Lender shall be as set forth below its
signature below.

SECTION 12. Recordation of the New Loans. Upon execution and delivery hereof,
the Administrative Agent will record the Incremental Term Loans made by the
Incremental Lenders in the Register.

SECTION 13. Amendment, Modification and Waiver. This Incremental Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by duly authorized representatives of each of the parties hereto
or as otherwise provided in the 2011 Credit Agreement.

SECTION 14. Entire Agreement. This Incremental Agreement, the 2011 Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior and contemporaneous agreements and understandings, both written and
verbal, among the parties or any of them with respect to the subject matter
hereof.

SECTION 15. GOVERNING LAW. THIS INCREMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

SECTION 16. Severability. Any term or provision of this Incremental Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Incremental Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Incremental Agreement
in any other jurisdiction. If any provision of this Incremental Agreement is so
broad as to be unenforceable, the provision shall be interpreted to be only so
broad as would be enforceable.

SECTION 17. Counterparts. This Incremental Agreement may be executed in two or
more counterparts, each of which when executed and delivered shall be deemed to
be an original, but all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Incremental
Agreement by facsimile or other electronic transmission (including by .pdf)
shall be effective as delivery of a manually executed counterpart of this
Incremental Agreement.

SECTION 18. Headings. The headings of this Incremental Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Incremental Agreement as of the day and year
first above written.

 

METROPCS WIRELESS, INC. By:  

/s/ J. Braxton Carter

  Name: J. Braxton Carter   Title: Executive VP and CFO METROPCS COMMUNICATIONS,
INC. METROPCS, INC. METROPCS GEORGIA, LLC METROPCS CALIFORNIA, LLC METROPCS
MICHIGAN, INC. METROPCS TEXAS, LLC METROPCS FLORIDA, LLC METROPCS AWS, LLC
METROPCS 700 MHZ, LLC METROPCS MASSACHUSETTS, LLC METROPCS NEVADA, LLC METROPCS
NEW YORK, LLC METROPCS PENNSYLVANIA, LLC METROPCS NETWORKS, LLC METROPCS
NETWORKS CALIFORNIA, LLC METROPCS NETWORKS FLORIDA, LLC By:  

/s/ J. Braxton Carter

Name: J. Braxton Carter Title: Executive VP and CFO



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Incremental Lender

By:  

/s/ Christophe Vohmann

Name: Christophe Vohmann Title: Executive Director Notice Address: Attention:
Telephone: Facsimile:



--------------------------------------------------------------------------------

Consented to by:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Christophe Vohmann

Name: Christophe Vohmann Title: Executive Director



--------------------------------------------------------------------------------

SCHEDULE I

TO INCREMENTAL COMMITMENT AGREEMENT

 

Name of Incremental Lender

       Amount  

JPMorgan Chase Bank, N.A.

     $   1,000,000,000.00                    $                   Total:    $
1,000,000,000.00              



--------------------------------------------------------------------------------

Exhibit A

Reaffirmation Agreement

See attached.



--------------------------------------------------------------------------------

Exhibit A

REAFFIRMATION AGREEMENT dated as of May 10, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among MetroPCS Communications, Inc., a Delaware corporation
(“Superholdings”), MetroPCS, Inc., a Delaware corporation (“Holdings”), MetroPCS
Wireless, Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors identified on the signature pages hereto (Superholdings, Holdings,
the Borrower and the Subsidiary Guarantors, collectively, the “Reaffirming
Parties”) and JPMorgan Chase Bank, N.A., as Administrative Agent (as defined
below).

WHEREAS, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”), J.P. Morgan
Securities LLC and Wells Fargo Securities, LLC as joint lead arrangers and joint
book-running managers, JPMorgan Chase Bank, N.A. as administrative agent, and
Wells Fargo Bank, N.A. as syndication agent, entered into that certain Amendment
and Restatement Agreement as of March 17, 2011 (the “2011 Amendment Agreement”),
and agreed to, among other things, amend and restate the Second Amended and
Restated Credit Agreement, dated as of July 16, 2010 (the “2010 Credit
Agreement”), in its entirety to be in the form of that certain Third Amended and
Restated Credit Agreement, dated as of March 17, 2011 (the “2011 Credit
Agreement”), which is attached to the 2011 Amendment Agreement;

WHEREAS, the Borrower, the Guarantors, the Incremental Lenders and JPMorgan
Chase Bank, N.A. as administrative agent (in such capacity, the “Administrative
Agent”), have entered into that certain Incremental Commitment Agreement on the
date hereof (the “Incremental Agreement”), whereby the Borrower has requested to
borrow Incremental Term Loans from the Incremental Lenders, deemed to be Tranche
B-3 Term Loans for all purposes thereunder pursuant to the terms of the 2011
Credit Agreement and the Incremental Agreement;

WHEREAS, on or prior to the date hereof, the Incremental Agreement has been duly
executed and delivered by the Loan Parties, the Incremental Lenders and the
Administrative Agent;

WHEREAS, each of the Reaffirming Parties is party to one or more of the Loan
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the 2011 Credit Agreement);

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Incremental Term Loans to be
made pursuant to the Incremental Agreement; and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Incremental Agreement and the consummation of the
transactions contemplated thereby;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation. Each of the Reaffirming Parties hereby consents to
the Incremental Agreement and the transactions contemplated thereby and hereby
confirms its respective guarantees, pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party (including the Guarantee and Collateral
Agreement, as amended by the 2011 Amendment Agreement), and agrees that,
notwithstanding the effectiveness of the Incremental Agreement, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Loan Documents to which it is a party, are not impaired or affected
in any manner whatsoever and shall continue to be in full force and effect and,
upon the consummation of the transactions contemplated by the Incremental
Agreement, shall also secure all Obligations of each of the Reaffirming Parties
under the 2011 Credit Agreement, as amended, reaffirmed and increased pursuant
to the Incremental Agreement. Each of the Reaffirming Parties acknowledges that
(i) the Incremental Lenders providing Tranche B-3 Term Loans pursuant to the
Incremental Agreement are “Lenders” and “Secured Parties” for all purposes under
the Loan Documents, (ii) the Tranche B-3 Term Loans being provided to the
Borrower pursuant to the Incremental Agreement are “Loans” and “Incremental Term
Loans” and constitute part of the “Obligations” for all purposes under the Loan
Documents and (iii) the Obligations under the 2011 Credit Agreement, as affected
by the Incremental Agreement, are “Guarantor Obligations” and “Borrower
Obligations,” as applicable, under the Guarantee and Collateral Agreement.

ARTICLE II

Miscellaneous

SECTION 2.01. Notices. All notices hereunder shall be given in accordance with
Section 11.2 of the 2011 Credit Agreement; provided, however, that for these
purposes, the address of each Reaffirming Party to which notices are to be sent
under this Agreement shall be the one specified for the Borrower under the 2011
Credit Agreement.

SECTION 2.02. Loan Document. This Agreement is a Loan Document executed pursuant
to the Incremental Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

SECTION 2.03. Effectiveness; Counterparts. This Agreement shall become effective
on the date when (i) copies hereof which, when taken together, bear the
signatures of each of the Reaffirming Parties set forth on the signature pages
hereto and the Administrative Agent shall have been received by the
Administrative Agent (or its counsel) and (ii) the Incremental Agreement has
become effective in accordance with its terms. This Agreement may not be amended
nor may any provision hereof be waived except pursuant to a writing signed by
duly authorized representatives of each of the parties hereto. This Agreement
may be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one contract.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission (including by pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 2.04. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the 2011 Credit Agreement, as
affected by the Incremental Agreement, or discharge or release the priority of
any Loan Document or any other security therefor. Nothing herein contained shall
be construed as a substitution or novation of the obligations outstanding under
the 2011 Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except to any extent modified by instruments executed
concurrently herewith. Nothing in this Agreement shall be construed as a release
or other discharge of the Borrower or any other Loan Party under any Loan
Document from any of its obligations and liabilities under the 2011 Credit
Agreement or the other Loan Documents.

SECTION 2.05. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 2.06. No Amendments. No amendments to any Loan Document are intended by
this Agreement.

[Signature Pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
by their respective duly authorized officers as of the day and year first above
written.

 

METROPCS COMMUNICATIONS, INC.

METROPCS, INC.

METROPCS WIRELESS, INC.

METROPCS GEORGIA, LLC

METROPCS CALIFORNIA, LLC

METROPCS MICHIGAN, INC.

METROPCS 700 MHZ, LLC

METROPCS TEXAS, LLC

METROPCS FLORIDA, LLC

METROPCS AWS, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS NEVADA, LLC

METROPCS NEW YORK, LLC

METROPCS PENNSYLVANIA, LLC

METROPCS NETWORKS, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

By:

 

 

Name:

  Roger D. Linquist

Title:

  President and Chief Executive Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:

 

Title:

 